Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed July 09, 2021 fails to fully comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has failed to provide a copy of reference EP 0131030 to Dobel AB listed under FOREIGN PATENT DOCUMENTS. It has been placed in the application file, but the information referred to therein, with respect to reference EP 0131030 to Dobel AB listed under FOREIGN PATENT DOCUMENTS, has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
1)	The drawings are objected to under 37 CFR § 1.84(h), 37 CFR § 1.84(h)(1) and 37 CFR § 1.84(u)(1) because each designated Fig. of the drawings contains multiple figures. As per 37 CFR § 1.84(h):
The drawing must contain as many views as necessary to show the invention. The views may be plan, elevation, section, or perspective views. Detail views of portions of elements, on a larger scale if necessary, may also be used. All views of the drawing must be grouped together and arranged on the sheet(s) without wasting space, preferably in an upright position, clearly separated from one another, and must not be included in the sheets containing the specifications, claims, or abstract. Views must not be connected by projection lines and must not contain center lines.

As per 37 CFR § 1.84(h)(1):
Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible. When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets.

As per 37 CFR § 1.84(u)(1):
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG."

2)	The drawings are objected to under 37 CFR § 1.84(h)(1) because at least, Figs. 1A, 1B, 1C, 1D, 11, 12, 13 and 14 of the drawings appear to illustrate exploded views without the appropriate bracketing. As per 37 CFR § 1.84(h)(1):
Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible. When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets.

3)	The drawings are objected to under 37 CFR § 1.84(h)(5) because at least, Figs. 7, 10, 11, 12 and 14 of the drawings appear to illustrate modified views within one Fig. As per 37 CFR § 1.84(h)(5):
Modified forms of construction must be shown in separate views.

4)	The drawings are objected to under 37 CFR § 1.84(i) because at least, Figs. 1D, 10 and 11 of the drawings appear to present figure views within an outline of another figure. As per 37 CFR § 1.84(i):
One view must not be placed upon another or within the outline of another.

5)	The drawings are objected to under 37 CFR § 1.84(p)(3) because the reference characters in at least, Figs. 1D, 4, 5, 7, 8, 9, 10, 11, 12, 13, and 14 of the drawings are not of appropriate size. As per 37 CFR § 1.84(p)(3):
Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.

6)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both a “corner joint” and a “skid”.
7)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 51.

8)	The drawings are objected to under 37 CFR § 1.84(r)(1) because at least, Figs. 1A, 1B, 7, and 8 of the drawings appear to make improper utilization of lead line(s) with arrow. As per 37 CFR § 1.84(r)(1):
Arrows may be used at the ends of the lines, provided that their meaning is clear, as follows:
(1) On a lead line, a freestanding arrow to indicate the entire section towards which it points;

9)	The drawings are objected to under 37 CFR § 1.84(u)(2) because the view numbers of at least, Figs. 1A, 1B, 1C, 1D, 2, 3 and 6 of the drawings are not of appropriate size. As per 37 CFR § 1.84(u)(2):
The view numbers must be larger than the numbers used for reference characters.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to under 37 CFR 1.74 and M.P.E.P. 608.01(g) because of the following: It is unclear as to what is being set forth by the recitation found within lines 11-13 on page 21 of the specification. For example, how is the structural element 4 a beam 8. The provisions of 37 CFR 1.84(p)(4) prohibits use of two different reference characters to designate a single component. Further, it is not clear how a skid 51 slides over a structural profile 10.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kendrick 2,038,296.   Kendrick discloses Figs. 3-5 for example, a formwork mechanism comprising:
	- a coffer composed of a sheet (where lead line of 19 touches in Fig. 4) and a plate (where lead line of 18 touches in Fig. 4) arranged around the perimeter of the sheet, the plate having holes (through which 38 extend) arranged on its front face; and
	- a structural element (23) connected to the plate with fixing means (38), the structural element having lateral perforations (through which 38 extend) aligned with the holes of the coffer plate; where the fixing means (38) pass through the holes and the lateral perforations.
2. The coffer comprises a sheet (where lead line of 19 touches in Fig. 4) and four plates (18, 18, 40, 40) arranged around the sheet perimeter, each plate having holes (through which 38 extends as well as through which 42 extends) arranged on its front face. 
4. The structural element (23) is a beam (28) with lateral perforations (through which 38 extend) arranged on its lateral faces.
5. The beam is composed of a first structural profile (28) and a skid (23) that slides with respect to the first structural profile, the skid having lateral perforations (through which 32 extends).
6. The sheet (where lead line of 19 touches in Fig. 4) possesses convexity (as by rounded sides/corners).

Allowable Subject Matter
Claims 3 and 7-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                           /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631                                                                                                                               








MS
June 16, 2022